DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (2012/0038719) in view of Kubo et al. (8,789,917) and Kudo et al. (2019/0009569).

Regarding claims 1 and 11, Shimizu teaches an ink tank for an inkjet printer, the inkjet printer comprising a printer body, the ink tank comprising: 
an ink chamber (fig. 2A, item 940) configured to contain ink (see fig. 2) to be supplied to the printer body, the ink chamber having an opening at a bottom portion thereof (fig. 2A, item 950, note that the bottom portion is being taken to be the general area where ink is shown); 
an ink inlet port (fig. 2A, item 904) communication with an inner space of the ink chamber (see fig. 2A);
a cap (fig. 2A, item 902) sealing the ink inlet port;
a buffer chamber (fig. 2A, item 930) communicating with the ink chamber and positionally disposed at a level in the device that is located below the ink chamber (see fig. 2A, note that buffer chamber is below portion of ink chamber into which ink is introduced from ink inlet 904); and 
an air communication portion comprising: 
a flow path (see drawing below) communicating with the buffer chamber, at least a portion of the flow path being disposed on a side wall of the ink chamber and extending over the side wall (see drawing); 
a connecting portion (see drawing) disposed at a top portion of the flow path (see drawing) ; and 
an air communication tube (see drawing, note that hole through which air travels can be said to be a tube) connected to the connecting portion and being in fluid communication with the flow path through the connecting portion (see drawing), the air communication tube being formed separately from the connecting portion (note that “formed separately” can mean any number of things. Here, because the air communication tube and the connecting portion are distinct physical structures, they can be said to be “formed separately”),
and a recording portion (fig. 3, item 20) configured to record an image on a sheet with the ink supplied from the ink tank (see fig. 3)
an air communication hole through which air passes (see fig. 2A, note that the hole is being defined as the hole at the end of the tube on an exterior side of the tank); and
wherein the air communication hole and he opening at the bottom portion of the ink chamber communicate via the air communication tube, the connecting portion and the flow path (see illustration below), 
wherein an attitude of the ink tank does not change when ink inlets into the ink chamber and when ink is supplied from the ink chamber to the printer body (see fig. 2A, First, note that, despite fig. 2B showing on attitude where ink can be inlet into the tank, ink could be filled into tank at the attitude shown in figure 2A by squirting ink filler. Alternatively, all of the structural claimed limitations are met. Thus, the claim’s requirement that ink can be filled into the tank at a standing posture, as shown in figure 2A, is not binding. That is, Shimizu’s configuration is not being asserted for “when ink inlets into the ink chamber” and only for a case where ink does not inlet into the ink chamber. Yet further, if the ink chamber is defined only as the bottom half of item 940, the ink would only fully inlet into the ink chamber when the attitude of the tank was flipped back from that shown in figure 2B to that shown in figure 2A. If Applicant wishes to distinguish the claimed invention by the posture in which the tank is filled, a limitation requiring that the ink inlet port faces upward or inclinedly upward should be added).
Shimizu does not teach wherein the air communication tube is configured to be opened to allow air to pass therethrough and to be closed to prevent air from passing therethrough. Kubo teaches this (Kubo, cols. 9-10, lines 64-3, Note that the atmospheric valve of the cartridge can be opened and closed to allow or prevent air from entering the ink chamber). It would have been obvious to one of ordinary skill in the art at the time of invention to add an opening/closing functionality, as disclosed by Kubo, to the atmospheric air passage disclosed by Shimizu because doing so would allow for the prevention of air introduction during cartridge transport and prior to cartridge installation while allowing for air introduction after cartridge installation, thereby ensuring proper pressure within the ink chamber. 

    PNG
    media_image1.png
    548
    826
    media_image1.png
    Greyscale

Shimizu in view of Kubo does not teach wherein an outer surface of the ink chamber is provided with a minimum capacity line indicating an ink capacity level. Kudo teaches this (Kudo, see fig. 11, Note display part 21A with windows showing the ink levels of each ink tank. Note that the windows on display part 21a necessarily align with windows on the tanks themselves and that the claimed minimum capacity line is being equated to the bottom of the window on the tank itself). It would have been obvious to one of ordinary skill in the art at the time of invention to add capacity lines, as disclosed by Kudo, to the tank disclosed by Shimizu and Kubo because doing so would allow for the monitoring of ink levels in the ink tank.
Upon combination of the prior art teachings, the limitation requiring that a portion of the buffer chamber is always below the minimum capacity line in a direction of gravity (Shimizu, fig. 2A, Kudo, see fig. 11, Note that the bottommost portion of the buffer chamber, as illustrated above, will always be below all capacity lines because the bottom most portion of the buffer chamber corresponds with an empty ink tank). 

 	Regarding claims 2 and 12, Shimizu in view of Kubo teaches the ink tank according to claims 1 and 11, respectively, wherein a top end of the connecting portion is equal to or higher than a maximum capacity line of the ink chamber (Shimizu, note that “a maximum capacity line” has not been defined in any limiting way, and thus the line at which the ink in figure 2A is located is being taken to be “a maximum capacity line”). 	Regarding claims 4 and 14, Shimizu in view of Kubo teaches the ink tank according to claims 1 and 11 respectively, wherein the ink tank is composed of a resin frame (Shimizu, [0164]) and a film (Shimizu, fig. 8, item 34), the resin frame having a groove, the film covering the groove to form at least a portion of the flow path of the air communication portion (Shimizu, compare figs. 2, 8, Note that any number of areas of the air flow path can be considered a groove, and the film 34 would overlap with the groove). 	Regarding claims 5 and 15, Shimizu in view of Kubo teaches the ink tank according to claims 1 and 11 respectively, further comprising an ink inlet portion, the ink inlet portion being disposed on a top portion of the ink tank and having an ink inlet port communicating with the inner space of the ink chamber to inlet ink (Shimizu, see fig. 2A, item 904, note that inlet port is disposed on a top portion of the tank, the top portion being the top third of the tank).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853